Citation Nr: 1445261	
Decision Date: 10/10/14    Archive Date: 10/16/14

DOCKET NO.  10-43 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for a fractured metacarpal bone of the little finger of the right hand. 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from August 1984 to February 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The Veteran testified before the undersigned at a December 2012 Travel Board hearing. At the hearing, the undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is included in the Virtual VA paperless claims processing system.


FINDING OF FACT

For the entire increased rating period, the Veteran's right little finger disability symptomatology did not more nearly approximate arthritis confirmed by X-ray manifested by multiple involvements of the interphalangeal, metacarpal and carpal joints, or amputation of the finger. 


CONCLUSION OF LAW

The criteria for an increased (compensable) rating for a fractured metacarpal bone of the little finger of the right hand have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.71a, Diagnostic Codes 5227, 5230 (2013).




REASONS AND BASES FOR FINDING AND CONCLUSION

Introductory Matters

In this decision, the Board will discuss the relevant law that it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R."); and the precedential rulings of the United States Court of Appeals for the Federal Circuit (Federal Circuit) (as noted by citations to "Fed. Cir.") and the United States Court of Appeals for Veterans Claims (Court) (as noted by citations to "Vet. App."). 

The Board is bound by statute to set forth specifically the issues under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. 38 U.S.C.A. 
§ 7104(d) (West 2002 & Supp. 2013); see also 38 C.F.R. § 19.7 (2013) (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction. The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts). 

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).

In a claim for an increased rating, the VCAA requirement is generic notice: the type of evidence needed to substantiate the claim, which consists of evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned. Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009). After the claim was received, the RO advised the Veteran by letter of the requirements for substantiating the claim, and informed him of his and VA's respective responsibilities for obtaining relevant records and other evidence in support of his claim. 

VA's duty to assist under the VCAA includes helping claimants to obtain pertinent records. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's VA and identified private treatment records. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim, as defined by law. See 38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006). VA provided the Veteran with VA medical examinations in March 2009 and June 2014. In a statement submitted to VA in June 2009, the Veteran wrote that the March 2009 VA medical examination report was inaccurate and, therefore, inadequate. The Veteran stated that the March 2009 VA examiner specifically told him that she saw a loss of functioning and "signs of arthritis" in the right finger, but failed to note these factors in her report. 
Lay assertions may serve to support a claim by supporting the occurrence of lay-observable events, such as conversations with a physician. 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan, 451 F.3d at 1336 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). However, a long line of case law establishes a presumption of regularity that government officials "have properly discharged their official duties." United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Ashley v. Derwinski, 2 Vet. App. 307, 308-09 (1992); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994). This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307, 310 (1999). This presumption of regularity applies to VA functionaries, to include those providing medical examinations. 

The March 2009 VA medical examination report was written by a medical doctor who was fully qualified to perform such examinations. In the March 2009 VA medical examination report, the VA examiner specifically noted the Veteran's reports of his own right finger symptomatology, to include the Veteran's denials of any functional impairment related to his right finger disability. The VA examiner performing specific tests of the hand, to include one for limitation of motion of the hand. The VA examiner did not report performing a grip strength test, but specifically found that the Veteran was experiencing decreased grip strength of the right finger. Although the Veteran contends that the VA examiner failed to note "signs of arthritis," the VA examiner reported reviewing an X-ray to specifically rule-out the presence of any degenerative disease of the finger. The Veteran's allegations, suggesting that the VA examiner wrote the examination results so as to minimize the severity of the Veteran's service-connected disability, are inconsistent with the probative findings contained in the examination report and are not sufficient to overcome the presumption of regularity applying to government officials. See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board has the duty to assess the credibility and weight to be given to the evidence); Ashley, 2 Vet. App. at 308-09. 

The Board finds that appropriate VA medical inquiry was accomplished and the VA medical examination reports are factually informed, medically competent, and responsive to the issues under consideration. Monzingo v Shinseki, 26 Vet. App. 97 (2012); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity. 38 U.S.C.A. § 1155. Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013). The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

If two disability ratings are potentially applicable, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. In view of the number of atypical instances, it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. 
38 C.F.R. § 4.21 (2013). It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case. Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran. 38 C.F.R. §§ 3.102, 4.3.

A veteran's entire history is to be considered when making disability evaluations. 38 C.F.R. § 4.1. Where an increase in an existing disability rating based upon established entitlement to compensation is at issue (i.e., an increased rating claim), the present level of disability is the primary concern. Francisco v. Brown, 7 Vet. App. 55 (1994). Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

"The relevant temporal focus for adjudicating an increased rating claim [as opposed to a higher initial rating claim] is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim." Id. at 509.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance. It is essential that the examination on which ratings are based adequately portrays the anatomical damage and the functional loss with respect to all of these elements. In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness. DeLuca v. Brown, 
8 Vet. App. 202 (1995). 

The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated innervation, or other pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. § 4.40 (2013). Pain on movement, swelling, deformity, or atrophy of disuse as well as instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are relevant considerations for determination of joint disabilities. 38 C.F.R. § 4.45 (2013). Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2013); Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that 38 C.F.R. § 4.59 applies to disabilities other than arthritis). However, painful motion alone is not a functional loss without some restriction of the normal working movements of the body. Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011).

In all cases, the Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). The evaluation of evidence generally involves a three-step inquiry. First, the Board must determine whether the evidence comes from a "competent" source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible). The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also include statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value. In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Gober, 125 F.3d 1477, 1481 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107. A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 
38 C.F.R. § 3.102. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert, 1 Vet. App. at 49. The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Board has considered all evidence of record as it bears on the question of an increased rating. See 38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2013) ("Decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) ("Secretary shall consider all information and lay and medical evidence of record in a case"). Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. The Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's appeal.

Analysis

For the entire increased rating period, the Veteran's right finger disability has been rated under Diagnostic Code 5227, which provides for a zero percent (non-compensable) rating for unfavorable or favorable ankylosis of the ring or little finger of the major or minor hand. 38 C.F.R. § 4.71a. A Note to Diagnostic Code 5227 advises the rater to "also consider whether evaluation as amputation is warranted and whether an additional evaluation is warranted for resulting limitation of motion of digits or interference with overall function of the hand." Id.

Diagnostic Code 5230 provides for a schedular maximum zero percent (non-compensable) rating for any limitation of motion of the ring or little finger. 
38 C.F.R. § 4.71a. 

In a March 2009 VA medical examination report, the Veteran reported experiencing constant, localized pain in the little finger of the right hand. The Veteran described the pain as a burning and aching sensation, measuring a seven on a scale of 10. The pain stated that the pain could be elicited by physical activity and relieved by Tylenol. The Veteran indicated that he could function despite the pain without medication, was not receiving any treatment for the disability, and did not experience any functional impairment related to it.  

Upon testing, the VA examiner noted that the Veteran experienced normal motion of the wrists and fingers, but also reported finding difficulty of motion of the right little finger upon repetitive use due to fatigue, weakness, lack of endurance, incoordination, and pain. The VA examiner specifically indicated that the Veteran experienced no additional limitation of degree of motion due to these factors. Upon X-ray examination, the VA examiner noted evidence of a healed fracture of the right fifth metacarpal, but no degenerative joint disease or other abnormality. The VA examiner diagnosed a fifth metacarpal fracture status post surgery, with residual pain, weakness, and scar. The VA examiner found that the Veteran would experience no adverse effects on his usual occupation due to the disability and that the only effect the disability would have on his daily activity would be a decreased grip of the right fifth digit of the dominant hand. 

In an undated statement received by VA in June 2009, the Veteran wrote that his right finger disability caused a decrease in motion in his hand, a decrease in grip strength, and inability to make a compete fist. 

In an August 2010 private treatment record, the Veteran reported experiencing pain in his right hand. Upon X-ray examination, the private examiner noted findings consistent with an old fracture of the distal fifth metacarpal with narrowing of the fifth metacarpophalangeal joint. 

In an August 2010 statement, the Veteran reported experiencing "pain and suffering" on a regular basis, requiring use of medication, due to his right finger disability. 

At the December 2012 Travel Board hearing, the Veteran stated that he had to take pain medication, specifically BC powder, to treat the pain in his finger. The Veteran indicated that he would take a day off from work occasionally due to the pain, but did not "use it as a crutch." 

In a June 2014 VA medical examination report, the Veteran stated that his "right fifth digit does not close into a full grip." He also indicated experiencing a sharp, burning pain in his right finger and hand, during cold weather, lasting from one to two days. The Veteran reported taking BC powder for the pain without improvement. The Veteran denied experiencing any flare-ups that would affect functioning of the hand. Upon examination, the VA examiner noted a gap of less than one inch (2.5 centimeters) between the right little fingertip and the proximal crease of the palm. The VA examiner further noted that the range of motion in the right fifth digit improved with repetitive testing. The examiner wrote that the Veteran initially had a one-centimeter gap between the right fifth fingertip and the proximal transverse cease of the right hand, but was able to touch the crease with the digit on his second and third attempts. 

Upon a review of an X-ray, the VA examiner diagnosed a healed fracture deformity of the right fifth metacarpal, with mild secondary degenerative arthrosis of the small finger metacarpophalangeal joint. The VA examiner found that the Veteran had less movement than normal, pain on movement, and deformity of the right little finger, but reported finding no evidence of ankyloses or a functional impairment of such severity as to approximate an amputation of the finger. The VA examiner further indicated that the Veteran had a six-centimeter scar over the dorsum of his right hand's fifth metacarpal and phalange that was neither painful nor unstable. Upon grip testing, the VA examiner indicated that the Veteran's grip was normal bilaterally upon testing. Yet, the VA examiner also indicated that the Veteran's work as a police officer was impacted a lack of grip strength, resulting in difficulty gripping a weapon. The examiner noted the Veteran's indications that he was assigned to teaching and supervisory positions due to his decreased right hand functioning.

The Board finds that, for the increased rating period under appeal, the evidence weighs against a grant of a compensable rating for the Veteran's service-connected right finger disability. In both VA medical examinations, VA examiners noted that the Veteran experienced some limitation of motion of the right little finger due to pain. The maximum allowable rating for limitation of motion of the ring or little finger under VA regulations is zero percent (non-compensable). 38 C.F.R. § 4.71a, Diagnostic Code 5230. 

The Board has considered whether there are any potential regulations that would allow for a higher rating. The record shows that the Veteran does not have ankylosis of the right little finger, but even if the evidence did not support such a finding, the maximum rating allowed for ankylosis of the little finger is also non-compensable. 38 C.F.R. § 4.71a, Diagnostic Code 5227. The record contains no evidence suggesting that the Veteran's right little finger disability symptomatology is of such severity as to more nearly approximate an amputated finger. Therefore, Diagnostic Code 5156, the criteria used in rating amputations of the little finger, is not for use in this matter. 38 C.F.R. § 4.71a,

In the June 2014 VA medical examination report, the VA examiner diagnosed arthrosis of the small finger metacarpophalangeal joint. Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, when there is arthritis confirmed by X-ray findings with at least some limitation of motion, but to a degree which would be non-compensable under a limitation-of-motion code, a 10 percent rating will be assigned for each affected "major joint or group of minor joints." The small finger metacarpophalangeal joint is not considered a "major joint" under VA regulations and the regulations further stipulate that, in order to be rated as an arthritic condition affecting a group of minor joints in the hand, the condition must include "multiple involvements of the interphalangeal, metacarpal, and carpal joints." As the Veteran's arthritis of the right finger does not affect a major joint or group of minor joints under VA regulations, a 10 percent rating in not warranted under Diagnostic Code 5003. 38 C.F.R. § 4.71a.

The Board has considered whether a separate rating would be appropriate for the scar related to the in-service surgical treatment of his right finger disability. Under the applicable rating criteria, the Veteran might conceivably be allowed a compensable separate rating for a scar related to an in-service surgical procedure if it were noted to be large (specifically greater than 39 square centimeters in area), unstable, or painful. See 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7804 (2013). However, the evidence, both lay and medical, contains no notation indicating that the Veteran's scar is painful, unstable, or greater than 39 square centimeters in area. Therefore, the Veteran is not entitled to a separate compensable rating for his surgical scar.

The Board has considered the Veteran's reports of functional impairment caused by his right finger disability. However, the record contains no lay or medical evidence indicating that the Veteran experienced right little finger disability symptomatology more nearly approximating symptomatology required for higher rating under any criteria, even due to flare-ups, fatigability, incoordination, or pain on movement. See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 202.

For the increased rating period under appeal, the disability picture for the Veteran's right finger disability has not more nearly approximated the criteria for a higher rating under any potentially applicable Diagnostic Code and the benefit of the doubt rule is not applicable to the Veteran's appeal. See 38 U.S.C.A. § 5107(b); Gilbert, at 54-56.

Extraschedular Rating

The Board has considered whether referral for consideration of an extraschedular rating is warranted for the Veteran's right little finger disability. In exceptional cases, an extraschedular rating may be provided. 38 C.F.R. § 3.321 (2013). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability. Thun v. Peake, 22 Vet. App. 111 (2008).

Under the law, if the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. In the second step of the inquiry, however, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1) (stating that related factors include "marked interference with employment" and "frequent periods of hospitalization"). When the Rating Schedule is inadequate to evaluate a veteran's disability picture, and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step, specifically a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating. Id. 

Regarding the Veteran's service-connected right little finger disability, turning to the first step of the extraschedular analysis, for the entire increased rating period, all the symptomatology and impairment caused by the Veteran's right finger disability is specifically contemplated by the schedular rating criteria and no referral for extraschedular consideration is required. The schedular rating criteria, Diagnostic Codes 5227 and 5230, specifically provide for disability ratings by analogy based on a combination of history, symptoms, and clinical findings. In this case, considering the lay and medical evidence, during the increased rating period, the Veteran's right finger disability has been manifested by limitation of motion caused by pain on movement of the finger. 38 C.F.R. § 4.71a. The rating criteria specifically provide for ratings based on limitation of motion of the finger for any reason. 

Under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. The only symptoms reported by the Veteran, specifically limitation of function of the right finger, were fully contemplated by the assigned rating. Therefore, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As the schedular evaluation contemplates the symptomatology of the Veteran's right finger disability, the Board need not determine whether there are exceptional disability pictures that exhibit other related factors such as those provided by the regulation as "governing norms." 38 C.F.R. 3.321(b)(1). In the absence of evidence that the schedular rating criteria are inadequate to rate the Veteran's right little finger disability, the Board is not required to remand this issue to the RO for the procedural actions outlined in 38 C.F.R. 3.321(b)(1). See also Bagwell v. Brown, 9 Vet. App. 237, 238-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER


An increased (compensable) rating for a fractured metacarpal bone of the little finger of the right hand is denied.  



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


